PER CURIAM.
The claim presented is in two parts'. One is called throughout this litigation the coal credit claim, and the other the demurrage claim.
As to the coal credit claim, this court is of opinion that the Director General recovered below quite as much as he was entitled to. As the trustee did not appeal, we express no opinion as to whether any error was committed in arriving at the result appealed from.
The order in respect of the demurrage claim is affirmed on the opinion of Learned Hand, District Judge, in 292 Fed. 225.